ON APPLICATION FOR REHEARING
Plaintiff, Barry A. Forstall, has filed an application for rehearing in this matter. In his application, plaintiff alleges that the opinion of this Court rendered on September 28, 1989 is incorrect as to the date of the accident and the dates of the resulting treatment of two of the medical doctors.
Our review of the record reveals the following:
1. The date of the vehicular collision made the subject of this lawsuit occurred on July 21, 1984.
2. Dr. C.B. Scrignar began treating plaintiff on March 24, 1986 approximately one year and eight months after the accident.
3. Dr. Robert Newman began treating plaintiff on March 1, 1985, approximately eight months after the accident.
Our opinion rendered on September 28, 1989 is hereby amended to reflect the above corrections. Except as amended herein, the application for rehearing is denied.